This is a companion case to that of Moncrief v. State, Ala.App., 26 So. 2d 120. The cases were tried together in the court below.
The controlling and conclusive point of decision in the Moncrief case, and upon which a reversal of the judgment of conviction was made and entered by this court, Moncrief v. State, Ala.App., 26 So. 2d 120, is identical with the point of decision in this case. Therefore, the judgment of conviction, from which this appeal was taken, is reversed and the cause remanded.
Reversed and remanded.